
	
		I
		112th CONGRESS
		1st Session
		H. R. 535
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2011
			Mr. Carson of Indiana
			 (for himself, Mr. Conyers,
			 Mr. Walz of Minnesota,
			 Ms. Bordallo,
			 Mr. Cicilline, and
			 Mr. Blumenauer) introduced the
			 following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to
		  expand the matters covered by preseparation counseling provided to members of
		  the Armed Forces and their spouses.
	
	
		1.Short titleThis Act may be cited as the
			 Military Families Financial
			 Preparedness Act.
		2.Matters covered
			 by preseparation counseling for members of the Armed Forces and their
			 spousesSection 1142(b) of
			 title 10, United States Code, is amended—
			(1)in paragraph (5),
			 by striking job placement counseling for the spouse and
			 inserting inclusion of the spouse when counseling regarding the matters
			 covered by paragraphs (9), (10), and (16) is provided, job placement counseling
			 for the spouse, and the provision of information on survivor benefits available
			 under the laws administered by the Secretary of Defense or the Secretary of
			 Veterans Affairs;
			(2)in paragraph (9),
			 by inserting before the period the following: , including information on
			 budgeting, saving, credit, loans, and taxes;
			(3)in paragraph (10),
			 by striking and employment and inserting , employment,
			 and financial;
			(4)by striking
			 paragraph (16) and inserting the following new paragraph:
				
					(16)Information on home loan services and
				housing assistance benefits available under the laws administered by the
				Secretary of Veterans Affairs and counseling on responsible borrowing
				practices.
					;
				and
			(5)in paragraph (17), by inserting before the
			 period the following: , and information regarding the means by which the
			 member can receive additional counseling regarding the member’s actual
			 entitlement to such benefits and apply for such benefits.
			
